Exhibit 10.23

 

THE KRAFT FOODS INC.

PERFORMANCE INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

(January 25, 2005)

 

KRAFT FOODS INC. (the “Company”), a Virginia corporation, hereby grants to the
employee identified in the 2005 Restricted Stock Award section of the Award
Statement (the “Employee”) under The Performance Incentive Plan (the “Plan”) a
Restricted Stock Award (the “Award”) dated January 25, 2005, (the “Award Date”)
with respect to the number of shares set forth in the 2005 Restricted Stock
Award section of the Award Statement (the “Shares”) of the Common Stock of the
Company (the “Common Stock”), all in accordance with and subject to the
following terms and conditions:

 

1.               Book Entry Registration.  The Shares shall be evidenced by a
book entry account maintained by the Company’s Transfer Agent for the Common
Stock.  Upon the vesting of Shares, no certificates will be issued except upon a
separate written request therefor made to such Transfer Agent or other agent as
determined by the Company.

 

2.               Restrictions.  Subject to Section 3 below, the restrictions on
the Shares shall lapse and the Shares shall vest on the Vesting Date set forth
in the 2005 Restricted Stock Award section of the Award Statement (the “Vesting
Date”), provided that the Employee remains an employee of the Company (or a
subsidiary or affiliate) during the entire period (the “Restriction Period”)
commencing on the Award Date set forth in the Award Statement and ending on the
Vesting Date.

 

3.               Termination of Employment During Restriction Period.  In the
event of the termination of the Employee’s employment with the Company (and with
all subsidiaries and affiliates of the Company) prior to the Vesting Date due to
death, or Disability, or upon the Employee reaching eligibility for Normal
Retirement, the restrictions on the Shares shall lapse and the Shares shall
become fully vested on the date of death, Disability, or Normal Retirement.

 

If the Employee’s employment with the Company (and with all subsidiaries and
affiliates of the Company) is terminated for any reason other than death or
Disability, prior to the end of the Restriction Period, the Employee shall
forfeit all rights to the Shares.  Notwithstanding the foregoing, the
Compensation and Governance Committee of the Board of Directors of the Company
(the “Committee”) may, in its sole discretion, waive the restrictions on, and
the vesting requirements for, the Shares.

 

4.               Voting and Dividend Rights.  During the Restriction Period, the
Employee shall have the rights to vote the Shares and to receive any cash
dividends payable with respect to the Shares, as paid, less applicable
withholding taxes (it being understood that such dividends will generally be
taxable as ordinary compensation income during such Restriction Period).

 

5.               Transfer Restrictions.  This Award and the Shares (until they
become unrestricted pursuant to the terms hereof) are non-transferable and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process.  Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Shares shall be forfeited.

 

6.               Withholding Taxes.  The Company is authorized to satisfy the
actual minimum statutory withholding taxes arising from the granting or vesting
of this Award, as the cases may be, by (i) deducting the number of shares having
an aggregate value equal to the amount of withholding taxes due from the total
number of shares awarded or the number of shares vesting or otherwise becoming
subject to current taxation; or (ii) deducting the required amounts from any
proceeds realized by the Employee upon the open-market sale of vested Shares. 
Shares deducted from this Award in satisfaction of actual minimum withholding
tax requirements shall be valued at the Fair Market Value of the Shares on the
date as of which the amount giving rise to the withholding requirement first
became includible in the gross income of the Employee under applicable tax
laws.  If an Employee is covered under a Company Tax

 

--------------------------------------------------------------------------------


 

Equalization Policy, the Employee also agrees to pay to the Company any
additional hypothetical tax obligation calculated and paid in accordance with
such tax equalization policy.

 

7.               Death of Employee.  If any of the Shares shall vest upon the
death of the Employee, they shall be registered in the name of the estate of the
Employee unless the Company shall have theretofore received in writing a
beneficiary designation, in which event they shall be registered in the name of
the designated beneficiary.

 

8.               Other Terms and Provisions.  The terms and provisions of the
Plan (a copy of which will be furnished to the Employee upon written request to
the Office of the Secretary, Kraft Foods Inc., Three Lakes Drive, Northfield,
Illinois 60093) are incorporated herein by reference.  To the extent any
provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. For purposes of this Agreement,
(a) the term “Disability” means permanent and total disability as determined
under procedures established by the Company for purposes of the Plan, and (b)
the term “Normal Retirement” means retirement from active employment under a
pension plan of the Company, any subsidiary or affiliate or under an employment
contract with any of them on or after the date specified as the normal
retirement age in the pension plan or employment contract, if any, under which
the Employee is at that time accruing pension benefits for his or her current
service (or, in the absence of a specified normal retirement age, the age at
which pension benefits under such plan or contract become payable without
reduction for early commencement and without any requirement of a particular
period of prior service).  In any case in which (i) the meaning of “Normal
Retirement” is uncertain under the definition contained in the prior sentence or
(ii) a termination of employment at or after age 65 would not otherwise
constitute “Normal Retirement,” an Employee’s termination of employment shall be
treated as a “Normal Retirement” under such circumstances as the Committee, in
its sole discretion, deems equivalent to retirement.  Generally, for purposes of
this Agreement, (x) a “subsidiary” includes only any company in which the
Company, directly or indirectly, has a beneficial ownership interest of greater
than 50 percent and (y) an “affiliate” includes only any company that (A) has a
beneficial ownership interest, directly or indirectly, in the Company of greater
than 50 percent or (B) is under common control with the Company through a parent
company that, directly or indirectly, has a beneficial ownership interest of
greater than 50 percent in both the Company and the affiliate.  In the event of
any merger, share exchange, reorganization, consolidation, recapitalization,
reclassification, distribution, stock dividend, stock split, reverse stock
split, split-up, spin-off, issuance of rights or warrants or other similar
transaction or event affecting the Common Stock after the date of this Award,
the Board of Directors of the Company is authorized, to the extent it deems
appropriate, to make adjustments to the number and kind of shares of stock
subject to this Award, including the substitution of equity interests in other
entities involved in such transactions, to provide for cash payments in lieu of
restricted or unrestricted shares, and to determine whether continued employment
with any entity resulting from such a transaction will or will not be treated as
continued employment by the Company or a subsidiary or affiliate. Capitalized
terms not otherwise defined herein have the meaning set forth in the Plan.

 

IN WITNESS WHEREOF, this Restricted Stock Agreement has been duly executed as of
January 25, 2005.

 

 

 

KRAFT FOODS INC.

 

By:

 

 

 

[g21885kgimage002.gif]

 

--------------------------------------------------------------------------------